PER CURIAM.
In this direct criminal appeal, we affirm appellant’s conviction for battery, and his sentence. However, we strike the public defender fee imposed, because appellant was afforded neither notice of intent to seek such a fee, nor an opportunity to contest its amount. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, such a fee may again be imposed, provided that appellant is provided notice and an opportunity to contest its amount.
AFFIRMED IN PART and REVERSED IN PART.
MINER, WEBSTER and LAWRENCE, JJ., concur.